Citation Nr: 0609372	
Decision Date: 03/31/06    Archive Date: 04/07/06

DOCKET NO.  03-36 926	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for keratoconus, to 
include as secondary to service-connected Grave's disease.

2.  Entitlement to an increased disability rating for 
residuals of Grave's disease, currently rated as 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. N. Hyland, Associate Counsel


INTRODUCTION

The veteran had active duty from October 1974 to October 
1978.

As to the issue of an increased rating for service-connected 
Grave's disease, this matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a July 2002 rating 
decision by a Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The issue of service connection for 
keratoconus, to include as secondary to service-connected 
residuals of Grave's disease, comes before the Board on 
appeal from an August 2004 RO decision.  The veteran 
testified at a Board Video conference hearing at the RO in 
February 2006.

The issue of entitlement to an increased rating for service-
connected residuals of Grave's disease is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the claim addressed in this decision has been 
obtained by the RO.

2.  The preponderance of the medical evidence is against a 
nexus between a current diagnosis of keratoconus and any 
incident of or finding recorded during service.  

3.  The preponderance of the medical evidence is against a 
finding that the veteran's keratoconus was caused or 
aggravated by his service-connected Grave's disease. 





CONCLUSION OF LAW

Keratoconus was not incurred in or aggravated during active 
service, nor is it proximately due to or the result of a 
service-connected disability.  38 U.S.C.A. §§ 1131, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.310(a) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002).  This legislation provides, among 
other things, for notice and assistance to claimants under 
certain circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of the 
VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)) 
(2005).  The intended effect of the regulation is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction 
(AOJ) decision on a claim for VA benefits.  In the present 
case, the RO furnished VCAA notice to the veteran subsequent 
to the initial denial of the veteran's claim.

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial adverse RO decision, the 
timing of the notice does not comply with the express 
requirements of the law as found by the Court in Pelegrini.  
While the Court did not address whether, and, if so, how, the 
Secretary can properly cure a defect in the timing of the 
notice, it did leave open the possibility that notice error 
of this kind may be non-prejudicial to a claimant.  In this 
respect, all the VCAA requires is that the duty to notify is 
satisfied, and that appellants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).

In order to be consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).

VA has fulfilled its duty to notify the appellant in this 
case.  In the January 2005 letter, VA informed the appellant 
of the applicable laws and regulations, including applicable 
provisions of the VCAA, the evidence needed to substantiate 
the claim, and which party was responsible for obtaining the 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  In the letter, VA informed the appellant that it 
would obtain the available records in the custody of federal 
departments and agencies and request medical records from 
identified private health care providers.  The January 2005 
letter also directed the veteran to tell the VA about any 
additional information or evidence that he wanted the VA to 
try to get for him in relation to his case and explicitly 
directed the veteran to send any pertinent evidence he had in 
his possession.  The Board finds that these letters fulfill 
VA's duties to notify the veteran.  The veteran has been 
notified of the evidence needed to substantiate his claim and 
the avenues through which he might obtain such evidence, and 
of the allocation of responsibilities between himself and VA 
in obtaining such evidence.  Id.; Mayfield v. Nicholson, 
19 Vet. App. 103 (2005).

The January 2005 VCAA letter sent to the veteran directed him 
to submit to the VA any other evidence or information that 
the pertained to his claim.  Thus, the appellant was fully 
notified of the need to give to VA any evidence pertaining to 
his claim.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id.  

With respect to the issue decided here, the veteran was 
provided with notice of what type of information and evidence 
was needed to substantiate his claim for entitlement to 
service connection, but he was not provided with notice of 
the type of evidence necessary to establish the degree of 
disability or an effective date for the claimed disability.  
Despite the inadequate notice provided to the veteran on 
these elements, the Board finds no prejudice to the veteran 
in proceeding with the issuance of this decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  In that 
regard, the Board notes that the veteran and his 
representative have alleged no prejudice as a result of this 
error.  Additionally, as the preponderance of the evidence is 
against the veteran's claim for entitlement to service 
connection for keratoconus, any questions as to the 
appropriate effective date or rating to be assigned are 
rendered moot.  

The Board also finds that all necessary assistance has been 
provided to the appellant.  The RO has made numerous attempts 
to assist the veteran in obtaining the evidence necessary to 
substantiate his claim, including obtaining medical records 
identified by him.  The record includes service medical 
records, private medical records and VA medical records.  The 
veteran was also afforded multiple VA examinations and 
competent opinions addressing the direct incurrence and 
secondary service connection questions at hand.  Under these 
circumstances, there is no further duty to provide another 
examination or medical opinion.  38 U.S.C.A. § 5103A(d) (West 
2002); 38 C.F.R. § 3.159(c)(4) (2005).  

In view of the foregoing, the Board finds that VA has 
fulfilled its duty to notify and assist the appellant in the 
claims under consideration and that adjudication of the 
claims at this juncture, without directing or accomplishing 
any additional notification and or development action, poses 
no risk of prejudice to the appellant.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).

Analysis

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
or disease occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).  

Additionally, disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310(a)  Secondary service 
connection may be found where a service-connected disability 
aggravates another condition (i.e., there is an additional 
increment of disability of the other condition which is 
proximately due to or the result of a service- connected 
disorder).  Allen v. Brown, 7 Vet. App. 439 (1995)..

The veteran's service medical records do contain evidence of 
some abnormality of the eyes, although there were no findings 
recorded that were attributed to keratoconus.  Additionally, 
current medical evidence shows a diagnosis of keratoconus.  
The salient issues are whether or not the veteran's current 
keratoconus is related to his active duty service or his 
service-connected residuals of Grave's disease.  

To this end, there are several medical opinions of record.  
An April 2002 letter from Dr. J. S. states that the veteran 
has a long history of keratoconus.    

A June 2002 VA examination report shows that the veteran had 
exophthalmos in both eyes, left greater than right.  After 
reviewing a recent eye examination report for the veteran, 
the examiner noted that after consulting with Dr. B. and 
reviewing the literature available, there was no evidence to 
support that keratoconus was secondary to Grave's disease.

A February 2005 VA examination report notes that the veteran 
had mild exophthalmos on examination.  The report stated that 
the veteran had possible keratoconus as a result of Grave's 
disease.  A February 2005 letter from Dr. B. B. notes that 
the physician reviewed the veteran's service medical records 
and that there was no indication of keratoconus in the 
records.  After a physical examination, the physician 
acknowledged that the veteran currently had keratoconus, but 
stated that there was no evidence in the veteran's military 
records supporting keratoconus and that the physician was 
unaware of any association between keratoconus and Grave's 
disease.  

The record also contains a medical article describing 
keratoconus.  The veteran testified at his February 2006 
Board hearing that he believed his keratoconus started during 
active duty service.  In March 2006 the veteran and his 
representative submitted to the Board a letter from Dr. J. S. 
which states that "in all likelihood, the veteran had 
keratoconus during his military service."  The veteran also 
submitted a waiver of consideration of this letter by the 
agency of original jurisdiction.

The claims file contains competent opinions that support and 
weigh against the contended causal relationships.  The Court 
has held that the Board must determine how much weight is to 
be attached to each medical opinion of record.  See Guerrieri 
v. Brown, 4 Vet. App. 467 (1993).  Greater weight may be 
placed on one medical professional's opinion over another, 
depending on factors such as reasoning employed by the 
medical professionals and whether or not, and the extent to 
which, they reviewed prior clinical records and other 
evidence.  Gabrielson v. Brown, 7 Vet. App. 36 (1994).

Adequate reasons and bases, in short, must be presented if 
the Board adopts one medical opinion over another.  In 
assessing evidence such as medical opinions, the failure of 
the physician to provide a basis for his opinion goes to the 
weight or credibility of the evidence in the adjudication of 
the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 
382 (1998).  Other factors for assessing the probative value 
of a medical opinion are the physician's access to the claims 
file and the thoroughness and detail of the opinion.  See 
Prejean v. West, 13 Vet. 444, 448-9 (2000).  In some cases, 
the physician's special qualifications or expertise in the 
relevant medical specialty or lack thereof may be a factor.  
In every case, the Board must support its conclusion with an 
adequate statement of its reasoning of why it found one 
medical opinion more persuasive than the other.

The preponderance of the evidence fails to show that the 
veteran's service-connected Grave's disease caused or 
aggravated his keratoconus.  The Board acknowledges the 
veteran's contentions that his Grave's disease either caused 
or aggravated his keratoconus; however, opinions regarding 
medical causation and diagnosis require medical skills and 
must be made by medical experts.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  

The June 2002 VA examination report shows that the examiner 
could find no evidence to support the veteran's assertion 
that his keratoconus was secondary to his service-connected 
Grave's disease.  The February 2005 VA examination report 
shows that the veteran had "possible" keratoconus as a 
result of Grave's disease.  The February 2005 letter from Dr. 
B. B. shows that the physician was unaware of any association 
between keratoconus and Grave's disease.  As to the February 
2005 opinion of a "possible" relationship between 
keratoconus and Grave's disease, the Board notes that 38 
C.F.R. § 3.102 provides that service connection may not be 
based on a resort to speculation or even remote possibility, 
and the Court of Appeals for Veterans Claims (Court) has 
provided additional guidance as to this aspect of weighing 
medical opinion evidence.  See Morris v. West, 13 Vet. App. 
94, 97 (1999) (diagnosis that appellant was "possibly" 
suffering from schizophrenia deemed speculative); See also 
Obert v. Brown, 5 Vet. App. 30, 33 (1993) (physician's 
statement that the veteran may have been having some symptoms 
of multiple sclerosis for many years prior to the date of 
diagnosis deemed speculative); Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992) (medical evidence which merely indicates 
that the alleged disorder "may or may not" exist or "may or 
may not" be related, is too speculative to establish the 
presence of the claimed disorder or any such relationship).  

It is also pertinent to point out that February 2005 report 
noting a possible relationship between the veteran's 
keratoconus and his Grave's disease was signed by a nurse 
practitioner, whereas the medical opinion from Dr. B. B. not 
only a medical doctor but a specialist in Ophthalmology.  As 
such, Dr. B. B. not only has a higher level of medical 
training and education in general, he also has a significant 
amount of specialized medical training in diagnosing and 
treating diseases of the eyes.  Therefore, the Board finds 
that Dr. B.B.'s unequivocal opinion is of greater probative 
value when compared to the speculative opinion from the nurse 
practitioner.  As noted above, the only other relevant 
competent opinion weighs against the claim of secondary 
service connection.  Therefore, the preponderance of the 
evidence is against a finding that the veteran's service-
connected Grave's disease either caused or aggravated the 
veteran's current keratoconus.

As for the veteran's contentions that his keratoconus is 
directly related to his active duty service, the Board 
acknowledges the statements from Dr. J. S., to include a 
letter dated in February 2006, wherein he states that "in 
all likelihood, the veteran had keratoconus during his 
military service."  However, this letter has little 
probative value as the physician did not have access to the 
veteran's service medical records and did not indicate what 
event, illness, or injury noted in the veteran's active duty 
service was a manifestation of keratoconus.  On the other 
hand, the February 2005 letter from Dr. B. B. notes that the 
physician reviewed the veteran's service medical records and 
stated that there was no indication of keratoconus in the 
records.  Additionally, the physician stated that there was 
no evidence in the veteran's military records supporting 
keratoconus.  The Board finds this medical opinion to be 
highly probative as it is based on a thorough review of the 
veteran's medical history, including his service medical 
records, and a thorough physical examination.  Additionally, 
as noted above, Dr. B. B. is highly trained in the diagnosis 
and treatment of diseases of the eye.  As such, the probative 
value of the February 2005 medical opinion from Dr. B. B. 
showing no relationship between the veteran's current 
keratoconus and his active duty service significantly 
outweighs the probative value of the February 2006 medical 
opinion, which alleges that the veteran's keratoconus started 
during his active duty service.  Thus, service connection for 
keratoconus on a direct basis is not warranted.

Therefore, the preponderance of the evidence is against a 
finding that the veteran's current keratoconus began during 
or is otherwise etiologically related to the veteran's active 
duty service, and that the preponderance of the evidence is 
against a finding that the veteran's keratoconus was caused 
or aggravated by his service-connected Grave's disease.

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.  That is, as the preponderance of the evidence is 
against the claim, the benefit of the doubt doctrine is not 
for application in the instant case.  Id.; also see generally 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. 
Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Service connection for keratoconus, to include as secondary 
to service-connected Grave's disease is denied.

REMAND

As noted above, a Board hearing was held in February 2006.  
However, the hearing only covered the issue of entitlement to 
service connection for keratoconus.  The veteran has not been 
provided an opportunity for a hearing on the issue of 
entitlement to an increased rating for service-connected 
residuals of Grave's disease and the veteran indicated on his 
December 2003 substantive appeal that he wanted a Board 
hearing on this issue.  As such, the RO must clarify whether 
the veteran still wants a Board hearing on this matter.   

The Board further notes that, during the pendency of this 
appeal, on March 3, 2006, the United States Court of Appeals 
for Veterans Claims (Court) issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, Nos. 01-
1917 and 02-1506, which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, the appellant was 
provided with notice of what type of information and evidence 
was needed to substantiate his claim for an increased rating, 
but he was not provided with notice of the type of evidence 
necessary to establish an effective date for the disability 
on appeal.  As this question is involved in the present 
appeal, this case must be remanded for proper notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), that informs 
the veteran that an effective date for the award of benefits 
will be assigned if an increased rating is awarded, and also 
includes an explanation as to the type of evidence that is 
needed to establish an effective date.  

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be requested to 
clarify if he wants a videoconference or 
in-person Board hearing at the RO, or an 
RO hearing before a hearing officer.  If 
so, the RO must schedule the appropriate 
hearing.  If a Board hearing is held, the 
case should be sent back to the Board 
after the hearing.

2.  If a Board hearing is not requested, 
or if an RO hearing is held, the AMC/RO 
should send the veteran a corrective VCAA 
notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), that includes an 
explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the claim 
on appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, Nos. 01-
1917 and 02-1506 (U.S. Vet. App. Mar. 3, 
2006).  

3.  After completion of the above 
actions, and any additional development 
which the RO may deem necessary, the RO 
should then review the record and 
adjudicate the claim for entitlement to a 
rating in excess of 30 percent for the 
veteran's service-connected residuals of 
Grave's disease.  The veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review as required.

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


